Title: To George Washington from James McHenry, 19 May 1799
From: McHenry, James
To: Washington, George



My dear Sir
War Dept. [Philadelphia] 19th May 1799

I received your letter of the 13th inst.
Before I concluded to request you to take upon yourself a task which involves the delicacies you have suggested, I had foreseen them, and reflected in what manner they might be avoided, and at the same time, the object in view obtained, without subjecting the government to difficulties or inconveniences which might be more sensibly felt by the Country. To have solicited, in any form, by a public official advertisement, men to offer themselves for offices, would have conveyed to the nations of Europe, that a war with France, or the military service itself, was unpopular, seeing the Executive was obliged to resort to extraordinary means to procure even officers for the army. It was also imagined, that an invitation of this nature, would have brought forward men of different and adverse political principles as competitors, one description of which would have endeavoured to have procured recommendations calculated to deceive, a circumstance, which at least, would have rendered a selection more tedious riskful and difficult.
As the business is now to be conducted, it is only necessary to mark off the State into districts or Counties, to ascertain the number of Captains or Subalterns to be drawn from each district or County, and to request some well known and prominent character in the several districts or Counties, to give in as many names, as there are offices allotted to their districts, of those they think would serve, with a short sketch of their qualities. Your own and the general knowledge of the gentlemen, which I expected you would call to your aid, I conceived would be fully adequate to make the best selection of field officers.
With respect to a charge of partiality, on account of the business being conducted without a news-paper notification, I do not think it can be brought forward with even a shadow of propriety. The act authorising the President of the U. States to raise a Provisional army, was passed the 28th of May 1798, to which the act of the last

session can be considered as a supplement only, extending the period wherein appointments may be made, by the President, and providing for an increase of the number of Regiments. This act has been sufficiently promulgated. Those who have not or will not come forward, with a tender of their services, and recommendations, it is reasonable to conclude, are detered, by motives of delicacy, which no invitation would obviate, or from an expectation that their merits being known, they will be appointed without any solicitation upon their part.
These and such like reasons induced me to relinquish the idea of a news-paper official invitation for candidates.
I shall send you the list of acceptances and refusals, and also all the names of candidates and their recommendations for appointments in the Provisional army from the State of Virginia.
We have no recent news from Europe since the Presidents leaving the seat of Government of any importance, or indication of the intentions of the Directory of France other than the kind of declaration of war against the U.S. by Desforneaux, the particular agent of the Executive Directory at Guadauloupe.
I am very sensible of our situation as it respects skilful artillerists & Engineers. Of those you have named, not in service, Senf strikes me as the least exceptionable. We have no rank for Du Portail, were it perfectly prudent to engage him. Lamoy, I have understood has particular reasons which would prevent him from entering into our service at this moment, were there no objections to him as a French man. Latrobe is said to be more of a civil than military engineer, and besides is fully occupied. Senf, therefore, it will be proper to think seriously about, and learn whether he would relinquish his civil employments in S. Carolina for the pay, and emoluments of a Lt Colonel.
This is sunday. If I have omitted to speak to any point as fully as I ought you will lay it to the charge of the day and my being obliged to prepare myself to go to Church. I am my Dear Sir most affectionately and truely yours

James McHenry

